People v Baker (2019 NY Slip Op 07199)





People v Baker


2019 NY Slip Op 07199


Decided on October 4, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


951 KA 16-00347

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHARLES E. BAKER, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


WILLIAMS HEINL MOODY BUSCHMAN, P.C., AUBURN (MARIO J. GUTIERREZ OF COUNSEL), FOR DEFENDANT-APPELLANT. 
CHARLES E. BAKER, DEFENDANT-APPELLANT PRO SE.
JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered December 1, 2015. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Baker ([appeal No. 1] — AD3d — [Oct. 4, 2019] [4th Dept 2019]).
Entered: October 4, 2019
Mark W. Bennett
Clerk of the Court